Citation Nr: 0607146	
Decision Date: 03/13/06    Archive Date: 03/23/06

DOCKET NO.  04-15 643	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for a condition  
manifested by physical weakness.

2.  Entitlement to nonservice-connected disability pension. 

ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


FINDINGS OF FACT

1.  The veteran in this case served on active duty during 
World War II; he was born in October 1913.

2.  At the time the veteran filed his claim in 2003, he was 
described as being under the care of others due to 
significant infirmity, and was reportedly living in a 
location a number of hours from the largest village.

3.  In October 2005, the Board was notified by written 
communications from the veteran's daughter-in-law via the 
Department of Veterans Affairs (VA) Regional Office, Manila, 
that the veteran died in July 6, 2004 due to kidney failure 
and pneumonia at the age of 89; extensive field investigation 
thereafter was not productive in obtaining any additional 
official information from either records or others in his 
community.

4.  There is no evidence of record that is inconsistent with 
or contradicts the reasonable and credible written  
notification of the veteran's death.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2005).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2005).



ORDER

The appeal is dismissed.


		
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


